Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lumb et al. (US 2004/0194095 A1) teaches requests for each of a plurality of storage system workloads are prioritized, the requests from the workloads are queued in the input queues based on workload/request characteristic such as priority, request I/O size, read or write request. 
Muppirala et al. (US 2011/0119679 A1) teaches a method and system of a host device hosting multiple workloads for controlling flows of I/O requests directed to a storage device. A type of a response from the storage device reacting to an I/O request issued by an I/O stack layer of the host device is determined. Then, a workload associated with the I/O request is identified among the multiple workloads based on the response to the I/O request. Further, a maximum queue depth assigned to the workload is adjusted based on the type of the response, where the maximum queue depth is a maximum number of I/O requests from the workload which are concurrently issuable by the I/O stack layer.
Gupta et al. (US 2019/0332276 A1) teaches performing workload balancing of tracks in storage areas assigned to processing units.

As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 12 and 19, when taken in the context of the claims as a whole, specific to the workload comprising buckets of operations of different characteristics, the computing system computes, based on quantities of operations of the different characteristics in the workload, factor values that indicate distribution of operations of the increased workload portion to the buckets of operations of the different characteristics, and distributes, according to the factor values, the operations of the increased workload portion into the buckets of operations of the different characteristics.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 12 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196